Citation Nr: 1728161	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This matter was previously before the Board in February 2014 and January 2015 and remanded in both instances for further development, including a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's prior February 2014 remand observed that a left eye disability was noted at enlistment (corrected and uncorrected vision in the left eye of 20/400 and lateral strabismus with a divergent squint of 12 to 17 degrees) and the presumption of soundness did not attach.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  During service the Veteran underwent left eye surgery to address the chief complaint of his eyes turning out.  At that time, his history was noted to include meningitis at age two, with resultant exotropia of the left eye.  The Veteran claims that his left eye problems were worse after the in-service surgery.  

The Board remanded the claim for a VA examination to address the nature and etiology of his left eye disability; specifically to determine whether the Veteran's eye disability is a congenital defect.  

Congenital or developmental diseases, but not defects, may be service connected.  Quirin v. Shinseki, 22 Vet.App. 390 (2009); 38 C.F.R. § 3.303(c).  However, service connection may be granted if a congenital defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  38 U.S.C.A. §§ 1111, 1131; VAOPGCPREC 82-90 (July 18, 1990).  "A defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'"  Quirin, 22 Vet. App. at 394. 

The specific questions posed in the prior remand were whether the Veteran's pre-existing left eye disability was a mere congenital or developmental defect or a disability that is superimposed upon a congenital defect.  See 38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90.  Furthermore, the remand sought an opinion on whether the pre-existing left eye disability underwent an increase in severity during service and whether any increase was undebatably the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In January 2016 the Veteran was provided a VA eye examination.  The examiner acknowledged two diagnoses of the Veteran's left eye, amblyopia and exotropia.  The opinion rendered by the examiner provided that these conditions were "either congenital; or due to a bout with meningitis at age two and became manifest at that time."  The examiner further opined that the Veteran's eye gradually turned out, a commonality with his condition, and that there was "no evidence that his condition was made worse by being in the service."

The Board finds that the January 2016 examiner's opinion is inadequate as it is non-responsive to the Board's previous remand directives.  The opinion appears to describe the eye conditions as either congenital or the result of disease.  That is the very distinction the Board was asking the opinion provider to make.  Thus, remand is required for an adequate opinion.  In the addendum, the examiner should also comment on whether there was any disability superimposed on an identified congenital defect.  Stegall v. West, 11 Vet. App. 268 (1998), Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the VA examiner who provided the January 2016 opinion regarding the etiology of the Veteran's left eye disability or if unavailable, another appropriate examiner, and request addendum opinions.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.

Following the review of all records, the examiner should provide an opinion clarifying the following:

(a)  Identify the Veteran's current left eye disability and comment on whether it is (i) a congenital defect or (ii) a residual disease of the Veteran's pre-service meningitis.  For purposes of this question, a defect is a structural or inherent abnormality or condition that is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  

(b)  If the left eye disability is identified as a congenital defect, is it at least as likely as not (50 percent or greater probability) that the in-service eye surgery is a superimposed injury?

(c)  If the answer to (b) is no, is it at least as likely as not (50 percent or greater probability) that the preexisting disability increased in severity (beyond a mere flare-up) during active service?  If so, the examiner should also provide an opinion as to whether it is undebatable that any increase in severity was a result of the natural progress of the disease.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If the June 2016 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary for the claim the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.

3.  Thereafter, readjudicate the Veteran's pending claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




